Citation Nr: 1013268	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  05-28 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a hearing loss 
disability of the right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to 
September 1990.  He also served in the Air National Guard 
from August 1991 to August 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
RO in Nashville, Tennessee, which denied a claim of service 
connection for bilateral hearing loss.  In July 2007, the 
Board denied a claim of service connection for hearing loss 
of the left ear and remanded the claim of service connection 
for hearing loss of the right ear.  The claim involving the 
right ear was remanded again in September 2008.  It now 
returns for appellate consideration.

In November 2006, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that proceeding has been associated with the claims file.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the evidence 
is at least in equipoise that his hearing loss disability of 
the right ear is related to service, to include in-service 
noise exposure.


CONCLUSION OF LAW

The Veteran's hearing loss disability of the right ear was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  In this case, the Board is granting in full the 
benefit sought on appeal.  As there is no indication that 
any failure on the part of VA to provide additional notice 
or assistance reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

II. Service Connection

The Veteran contends that he has right ear hearing loss as a 
result of in-service noise exposure.  For the reasons that 
follow, the Board concludes that service connection for a 
hearing loss disability of the right ear is warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  See 38 U.S.C.A. § 1110 (West 2002).  For 
the showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic 
disease of the nervous system, such as sensorineural hearing 
loss, when it is manifested to a compensable degree within 
one year of separation from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Active military, naval, or air service includes any period 
of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which 
the individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d).  
ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state, 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Thus, service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, or from an injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.  
However, presumptive provisions such as 38 C.F.R. §§ 3.307, 
3.309 (presumption of service incurrence), 3.306 
(presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1131 
(presumption of soundness) do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Medical evidence is generally required to establish a 
medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
However, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

The Veteran was afforded VA examinations in May 2008 and 
November 2009.  On the authorized audiological evaluation in 
May 2008, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
25
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The examiner explained that the 
Veteran was shown to have normal hearing in the right ear 
from 250-3000 Hz, with a mild sensorineural hearing loss 
from 4000-8000 Hz.  

On the authorized audiological evaluation in November 2009, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
25
55

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear.  The examiner explained that the 
audiometric testing revealed normal hearing from 250-3000 
Hz, sloping to moderate sensorineural hearing loss at 4000 
Hz. 

An analysis of these audiometric results indicates that the 
Veteran meets the regulatory criteria for a right ear 
hearing loss disability.  See 38 C.F.R. § 3.385.  As the 
evidence demonstrates a current disability, the Board must 
now determine whether there is evidence of an in-service 
incurrence or aggravation of a disease or injury.  

The Veteran attributes his current hearing loss of the right 
ear to his duties in active service working as a radio 
operator and thereafter in the National Guard working on the 
flight line.  At the November 2006 Travel Board hearing, he 
testified that while serving in the National Guard, he spent 
eight years working on the flight line, loading and 
unloading aircraft cargo, and another two years as a heavy 
equipment operator.  He also testified that in 1996, he did 
a temporary duty assignment (TDY) in Italy in support of 
Bosnia, during which he spent 89 to 90 days working on the 
flight line for 12 hours a day, 6 days a week.

The Board is mindful that attempts to verify the exact dates 
of the Veteran's periods of ACDUTRA and INACDUTRA have been 
unsuccessful.  Likewise, his TDY in Italy in 1996 has not 
been verified.  However, the Veteran's National Guard 
personnel records list his duty title as an air 
transportation craftsman.  In addition, the personnel 
records confirm that he did have periods of active service 
and INACDUTRA every year from August 1991 to August 2000, to 
include 87 days of active service from August 1995 to August 
1996.  In this regard, the Board finds that the evidence is 
consistent with the Veteran's hearing testimony that his 
duties involved working on the flight line and that he did a 
TDY in Italy in 1996.  See Buchanan v. Nicholson, 451 F.3d 
1331 (2006).  As the claims file does not contain any clear 
and convincing evidence to the contrary, the Veteran's 
reported in-service noise exposure is conceded here.  

The Veteran's service treatment records show that he 
underwent numerous audiological evaluations throughout the 
course of his military service.  In April 1982, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
20

On audiological evaluation in March 1988, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
10


In August 1990 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
10
20

In January 1996, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
25

In February 2000, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
5
10
30

Finally, on audiological evaluation in August 2002, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
5
5
40

Following a review of the Veteran's audiometric studies from 
1988 to 2000, the Board observes that these audiometric 
results are indicative of some level of diminished hearing 
during service.  

As previously noted, the Veteran underwent a VA audiological 
examination in May 2008.  The examiner gave the opinion that 
the Veteran's present hearing loss was not related to his 
military noise exposure because the earliest documented 
evidence of hearing loss was 12 years after his separation 
from active service.  In rendering this opinion, the 
examiner failed to consider the changes in the Veteran's 
right ear hearing from 1988 to 2002.  Moreover, as the 
Veteran's periods of ACDUTRA/INACDUTRA were unverified, the 
examiner did not take into account the Veteran's claimed 
noise exposure in the National Guard.  In view of the 
foregoing, the Board found it necessary to remand the case 
for a new medical opinion to consider whether the Veteran's 
right ear hearing loss was related to his duties as an air 
transportation craftsman in the National Guard. 

At the November 2009 VA examination, the examiner opined 
that the Veteran's hearing loss was not likely caused by or 
a result of his military noise exposure because the Veteran 
showed normal hearing upon separation from active duty.  The 
examiner did acknowledge, however that hearing loss was 
demonstrated during his period of National Guard service, as 
evidenced by audiograms dated in February 2000 and August 
2002.  In February 2010, an addendum opinion was requested.  
Following a review of the claims file, the examiner stated 
that it was not possible to determine whether the Veteran's 
hearing loss shown in August 2002 was due to noise exposure 
during his period of INACDUTRA or from other non-military 
sources of noise exposure during that time.  In this regard, 
the examiner gave the opinion that it was at least as likely 
as not that the present hearing loss of the right ear was 
related to noise exposure in the National Guard during the 
Veteran's period of INACDUTRA.  (The examiner's 
characterization of the Veteran's hearing loss as 
etiologically linked to his INACDUTRA is somewhat suspect as 
the identification of the Veteran's various periods of 
ACDUTRA and INACDUTRA during his period of National Guard 
service was not possible.  Nevertheless, the Board will give 
the Veteran the benefit of the doubt in this regard and 
construe the reference to INACDUTRA as a general reference 
to his National Guard service.  In this regard, service 
connection for sensorineural hearing loss is warranted based 
on injury (acoustic trauma) sustained during either ACDUTRA 
or INACDUTRA service.)

Given that in-service noise exposure has been conceded, that 
the Veteran's service treatment records reflect some level 
of diminished hearing in service and that there is a 
competent medical opinion linking the Veteran's current 
hearing loss to his noise exposure during National Guard 
service, the Board concludes that the evidence is at least 
evenly balanced as to whether the Veteran's right ear 
hearing loss disability is related to service.  Service 
connection is therefore warranted.  The benefit-of-the-doubt 
rule has been applied in reaching this decision.  See 38 
U.S.C.A. § 5107(b) (West 2002); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert, supra.




ORDER

Service connection for a hearing loss disability of the 
right ear is granted.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


